DISMISS and Opinion Filed December 15, 2021




                                      S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00670-CV

                    CHIQUITA GATSON, Appellant
                                V.
            EPIC METRIX INC. WELLS AUTO GROUP, Appellee

                 On Appeal from the County Court at Law No. 7
                             Collin County, Texas
                     Trial Court Cause No. 007-00986-2021

                         MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                          Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. By postcard dated September 22,

2021, we notified appellant the time for filing her brief had expired. We directed

appellant to file a brief and an extension motion within ten days. We cautioned

appellant that failure to file her brief by that time might result in the dismissal of this

appeal without further notice. By order dated October 4, 2021, we extended the time

to file appellant’s brief until October 25, 2021. On October 29, 2021, we again

notified appellant her brief was overdue, and thereafter granted appellant’s second

motion to extend time to file her brief until December 6, 2021. To date, appellant
has not filed a brief, filed a third extension motion, nor otherwise corresponded with

the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE
210670F.P05




                                         –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHIQUITA GATSON, Appellant                   On Appeal from the County Court at
                                             Law No. 7, Collin County, Texas
No. 05-21-00670-CV          V.               Trial Court Cause No. 007-00986-
                                             2021.
EPIC METRIX INC. WELLS AUTO                  Opinion delivered by Chief Justice
GROUP, Appellee                              Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 15th day of December 2021.




                                       –3–